*310Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark R. Owens appeals the district court’s order granting summary judgment in favor of the Appellee on Owens’ claims of age and disability discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Owens v. Montgomery Cnty. Gov’t, No. 8:11-cv-01893-JFM, 2013 WL 398936 (D.Md. Jan. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.